      Case 2:20-cv-01453-EEF-JVM Document 1-7 Filed 05/14/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA



IN THE MATTER OF GOLDEN HELM       *                   CIVIL ACTION
SHIPPING CO. S.A., AS OWNER, AND
OSAKA FLEET CO., LTD., AS MANAGER, *                   NO. 20-1453
OF THE M/V ATLANTIC VENUS
PETITIONING FOR EXONERATION        *                   SECTION
FROM OR LIMITATION OF LIABILITY
                                                       JUDGE
*     *      *      *      *      *      *       *     MAG.

               ORDER APPROVING PETITIONER’S LETTER
              OF UNDERTAKING, DIRECTING ISSUANCE OF
           NOTICE AND RESTRAINING PROSECUTION OF CLAIMS

      A Complaint having been filed hereon on 14 May 2020 by Golden Helm Shipping

Co. S.A., as owner, and Osaka Fleet Co. Ltd., as manager, of the M/V ATLANTIC

VENUS, for exoneration from or limitation of liability, pursuant to 46 U.S.C.§30501, et

seq., and Rule F of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure (“Supplemental Admiralty

Rules”), for any loss, damage, injury, or deaths caused, occasioned or occurring as a

result of the incident occurring on 8 May 2020, when the M/V NOMADIC MILDE

allided with the M/V ATLANTIC VENUS at the Kenner Bend Anchorage,

approximately Mile 114.8 AHP on the lower Mississippi River, and the M/V NOMADIC

MILDE subsequently allided with the Cornerstone Chemical facility, approximately Mile

114.5 AHP on the lower Mississippi River, all as more fully set forth in the Complaint;




                                             1
      Case 2:20-cv-01453-EEF-JVM Document 1-7 Filed 05/14/20 Page 2 of 5



       And the Complaint having stated that the value of Petitioners’ interest in the said

vessel and her pending freight/charter hire at the end of such voyage does not exceed

NINE MILLION TWO HUNDRED EIGHTY-SEVEN THOUSAND FIVE HUNDRED

EIGHTY-FOUR AND NO/100 ($9,287,584.00) UNITED STATES DOLLARS, as set

forth in Petitioners’ Verified Complaint.

       And Petitioners having submitted to the Court as security for the benefit of

claimants, a Letter of Undertaking dated 14 May 2020, not less than equal to the amount

or value of Petitioners’ interest in the said Vessel and the vessel’s pending freight/charter

hire in the sum of $9,287,584.00, with interest at six (6%) percent per annum from its

date, executed by a duly authorized representative of the M/V ATLANTIC VENUS’

protection and indemnity insurer, The Japan Ship Owners’ Mutual Protection &

Indemnity Association.

       NOW, on motion of Murphy, Rogers, Sloss, Gambel & Tompkins, attorneys for

Petitioners, it is ORDERED as follows:

       1.     The Declaration of Value of Petitioners’ interest in the M/V ATLANTIC

VENUS after the 8 May 2020 allision and her pending freight/charter hire in the

combined amount not exceeding $9,287,584.00, and the undertaking filed hereby the

Petitioner, be accepted as stipulation for value for the purposes of the limitation

proceedings and that they be approved as to form, quantum and surety.

       2.     The above-described Letter of Undertaking deposited by the Petitioners

with the Court for the benefit of claimants, in the sum of $9,287,584.00, with interest as



                                              2
      Case 2:20-cv-01453-EEF-JVM Document 1-7 Filed 05/14/20 Page 3 of 5



aforesaid, as security for the amount or value of the Petitioner’s interest in the M/V

ATLANTIC VENUS and her pending freight/charter hire, be and it is hereby approved.

       3.     Any claimant who may properly become a party hereto may contest the

amount or value of Petitioners’ interest in the M/V ATLANTIC VENUS and her pending

freight/charter hire as fixed in the Declaration of Value, and may move the Court for a

new appraisal of said interest, and may apply to have the amount increased or diminished,

as the case may be, on determination of the Court for the amount of value of said interest.

       4.     A notice shall be issued by the Clerk of this Court to all persons asserting

claims with respect to which the Complaint seeks limitation admonishing them to file

their respective claims with the Clerk of this Court in writing, and to serve on the

attorneys for the Petitioners a copy thereof on or before the ______ day of ___________

2020, or be defaulted, and that if any claimant desires to contest either the right to

exoneration from or the right to limitation of liability, he shall file and serve on attorneys

for Petitioners an answer to the Complaint on or before the said date, unless his claim has

included an answer to the Complaint, so designated, or be defaulted.

       5.     The aforesaid notice shall be published in the New Orleans Times

Picayune/New Orleans Advocate once a week for four successive weeks prior to the date

fixed for the filing of claims, as provided by the aforesaid Supplemental Admiralty Rule

F and copies of the notice shall also be mailed in accordance with the said Rule F.

       6.     The further prosecution of any and all actions, suits and proceedings

already commenced and the commencement or prosecution thereafter of any and all suits,



                                              3
      Case 2:20-cv-01453-EEF-JVM Document 1-7 Filed 05/14/20 Page 4 of 5



actions, or proceedings, of any nature and description whatsoever in any jurisdiction, and

the taking of any steps and the making of any motion in such actions, suits, or

proceedings against Petitioners, as aforesaid, against the M/V ATLANTIC VENUS, her

officers and crews, against any property of Petitioners, or against Petitioners’ employees

or underwriters except in this action, to recover damages for or in respect of any loss,

damage, injury, or death occasioned or incurred as a result of the incident on 8 May 2020

when the M/V NOMADIC MILDE allided with the M/V ATLANTIC VENUS at the

Kenner Bend Anchorage, approximately Mile 114.8 AHP on the lower Mississippi River,

and the M/V NOMADIC MILDE subsequently allided with the Cornerstone Chemical

facility, approximately Mile 114.5 AHP on the lower Mississippi River, all as more fully

set forth in the Complaint, be and it hereby is restrained, stayed and enjoined until the

hearing and determination of this action.

       7.     The current arrest of the M/V ATLANTIC VENUS in Civil Action No.

2:20-cv-1411, entitled “Cornerstone Chemical Company v. M/V NOMADIC MILDE, et

al", United States District Court for the Eastern District of Louisiana, is hereby lifted

upon the Petitioners depositing the above described $9,287,584.00 Letter of Undertaking,

with interest as aforesaid, with the Court for the benefit of all claimants in this Limitation

Action.

       8.     Service of this Order as a restraining order may be made through the Post

Office by mailing a conformed copy thereof to the person or persons to be restrained, or

to their respective attorneys, or alternatively by hand delivery or e-mail.



                                              4
Case 2:20-cv-01453-EEF-JVM Document 1-7 Filed 05/14/20 Page 5 of 5



New Orleans, Louisiana, this ______ day of _______________, 2020.



                               ___________________________________
                                UNITED STATES DISTRICT JUDGE
      4824-9081-0300, v. 2




                                  5
